970DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Kim (KR 20160100085 A).
Regarding claim 1, Xiong discloses a mobile device holder capable of being placed on a mobility, the mobile device holder comprising, a body (Figs. 3-6) configured to be coupled to or separated from a properly configured upper end portion of the mobility and to provide information to a passenger of the mobility through a display disposed on a top of the body (Figs.4 and 5), and a clamp (70/80) mounted at a side of the body and configured for selectively holding a mobile device (Fig. 4).
Xiong does not specifically disclose a display disposed on top of the body to provide information to a passenger of the mobility even without the mobile device.
Kim demonstrates a mobile device holder including a top portion having a display to provide information to a passenger without a mobile device (121).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and include a display on the body of the housing in order to convey information to the user separate from the information of the mobile device. Such a change would allow the device to convey more information to the passenger.
Regarding claim 2, modified Xiong discloses when the mobile device is disposed inside the clamp, the mobile device is supported and held inside the clamp or on a top portion of the display (Fig. 4).
Regarding claim 3, modified Xiong discloses the body includes an upper module (20/30) and a lower module (10), wherein the upper module is selectively unfolded from the lower module and the mobile device is configured to be held on a separation surface (31) of either of the upper module and the lower module, and wherein the lower module is configured to be coupled to or separated from a properly configured upper end portion of the mobility.
Regarding claim 5, modified Xiong discloses when the upper module is unfolded from the lower module, the mobile device is supported and held by the separation surface of the upper module (31) and the separation surface of the lower module (90).
Regarding claim 8, modified Xiong discloses when the upper module is unfolded from the lower module, a holding angle of the mobile device is adjusted in accordance with an unfolding angle of the upper module (Figs. 3 and 4).
Regarding claim 9, modified Xiong discloses when the upper module is unfolded from the lower module, a holding angle of the mobile device is adjusted in accordance with angles of the separation surfaces of the upper module and the lower module (Figs. 3 and 4).
Regarding claim 13, modified Xiong discloses a configuration the body is structurally capable of acting as a support that supports the mobility at least in part when the body is separated from the upper end portion of the mobility and coupled to another portion of the mobility as the material of the device is structurally capable of supporting some amount of weight.

Claim(s) 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Kim (KR 20160100085 A) as applied to claim 3 above, and further in view of Wang (CN 106184029 A).
Regarding claim 4, modified Xiong discloses a lower support which is selectively slid is slidably mounted in a side of the lower module (noting portions 111/70), but does not specifically disclose the clamp is disposed on a side of the upper module.
Wang teaches the ability to have a similar device holder including an upper module (2) including a clamp (4) disposed on a side of the upper module.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Xiong and include clamping portions on the upper module because such a change would allow another securing structure between the mobile device holder and the mobile device thereby further preventing the mobile device from separating from the holder accidentally. 
Regarding claim 6, modified Xiong discloses the upper module is unfolded from the lower module, the mobile device is disposed inside the clamp (noting clamp 4 of Wang) and the lower support (between 70 and adjacent 111 of Xiong).
Regarding claim 7 modified Xiong discloses a device such that when the upper module is folded over or unfolded from the lower module, the lower support protrudes and is configured to carry a load (Fig. 4).

Claim(s) 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Kim (KR 20160100085 A) as applied to claims 1 and 3 above, and further in view of Yu (US 2019/0291804 A1).
Regarding claims 10-11 Xiong does not specifically disclose an anti-sliding portion is formed on a portion that comes in contact with the mobile device of the clamp or the body or wherein when the upper module is unfolded from the lower module and the mobile device is held on the separation surface, an anti-sliding portion is formed on a portion that comes in contact with the mobile device.
Yu teaches the ability to have an anti-sliding portion formed on a portion that comes in contact with the mobile device of the clamp or the body, and when the upper module is unfolded from the lower module and the mobile device is held on the separation surface, an anti-sliding portion is formed on a portion that comes in contact with the mobile device (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and include an anti-sliding portion where the support contacts the mobile device because such a change would help ensure that the mobile device is held securely and prevent sliding movement of the mobile device as suggested by Yu.
Regarding claim 15, Xiong does not specifically disclose the mobility is a scooter and the body is disposed on an upper end portion of the scooter.
Yu teaches the ability to provide a similar device on an upper end of a scooter (Paragraph 0059).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and dispose the device on a scooter because such a change would allow the benefits of the mobile device support of Xiong device to be utilized on a scooter similar to that of Yu.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Kim (KR 20160100085 A) as applied to claim 1 above, and further in view of Li (CN 110380483 A).
Regarding claim 12, Xiong does not specifically disclose a battery is disposed in the body, the mobile device is charged by the battery in the body when the mobile device is disposed on the body, and the battery is configured to be charged with the body separated from the mobility.
Li teaches the ability to have a mobile device support including a body, a battery (330) is disposed in the body, the mobile device is charged by the battery in the body when the mobile device is disposed on the body, and the battery is structurally capable of being charged with the body separated from a mobility.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and include a battery in the body configured to charge the mobile device because such a change would help ensure that the mobile device has a sufficiently charged battery when the device is disposed on the mobile device holder as demonstrated by Li. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 108638974 A) in view of Kim (KR 20160100085 A) as applied to claim 1 above and further in view of Boyer (US 5,114,060 A).
Regarding claim 14, Xiong does not specifically disclose a locking device is disposed on a side of the body and fixes the mobility to an external device with the body coupled to a portion of the mobility.
Boyer teaches the ability to have a mobile device support including a locking device (50) disposed on a side of the body (Fig. 1) and is structurally capable of fixing the vehicle to an external device via the body coupled to a portion of the mobility to the degree that a cable can be threaded through the locking device or the locking device is structurally capable of locking the body to a properly sized and configured external device.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Xiong and include a locking device similar to that of Boyer that is capable of both locking an upper and lower portions together to prevent opening thereof, as well as lock the device to an external device because such a change would allow the mobile device to be held more securely against removal from the interior of the support as well as provide some level of security to prevent the vehicle on which the support is attached from being separated from a properly sized and shaped external device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of the new grounds of rejection.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734                                                                                                                                                                                                        
/PETER N HELVEY/Primary Examiner, Art Unit 3734